Exhibit 10.17

 

[gvzylmx4vabz000001.jpg]

 

December 13, 2019

 

Mr. Ryan Spencer

 

Re: Appointment as Chief Executive Officer

 

On behalf of the Board of Directors (the “Board”) of Dynavax Technologies
Corporation (the “Company”), I am pleased to confirm the terms of your
appointment to the position of Chief Executive Officer (CEO), effective December
16, 2019, on the terms set forth in this letter agreement (the “Agreement”).

 

In your position as CEO of the Company, you will report to the Board. You will
have those duties and responsibilities as customary for a CEO and as may be
directed by the Board. You will be based in the Company’s corporate headquarters
in Emeryville, California, and your position will entail business travel. On or
promptly after the commencement of your service as CEO, the Company will use its
best efforts to appoint you as a member of the Board. In the event of the
termination of your employment for any reason (whether at your request or the
Company’s request), or your removal from the position of CEO, you agree to
promptly resign as a member of the Board, effective no later than such
termination or removal date. During your employment with the Company, you will
devote your full-time best efforts to the business of the Company.

 

Effective December 16, 2019, your annual base salary will be $515,000, less
standard payroll deductions and tax withholdings. You will be paid your base
salary on a semi-monthly basis, on the Company’s normal payroll schedule. You
will continue your eligibility to participate in the Company’s standard employee
benefits (pursuant to the terms and conditions of the benefit plans and
applicable policies).

 

The Board will review your base salary for potential modification on an annual
basis, starting in 2021, provided that, the Board may not decrease your base
salary except proportionately in connection with an across-the-board decrease of
base salaries applicable to all senior executives of the Company.

 

Your annual incentive bonus target for the 2020 plan year will be sixty percent
(60%) of your base salary, as determined within the discretion of the Board. The
incentive bonus will be based upon performance of the Company within the
discretion of the Board. Following the close of each calendar year, the Board
will determine whether you have earned an incentive bonus, and the amount of any
incentive bonus. Generally, incentive bonuses are paid in the first quarter of
the following year. You must be an employee in good standing on the bonus
payment date to be eligible to receive a bonus. Your annual incentive bonus is
not guaranteed.

 

The Company will grant you a stock option under the Company’s 2018 Equity
Incentive Plan (the “Equity Plan”) to purchase 400,000 shares of the Common
Stock of the Company, with an exercise price equal to the fair market value of
the Common Stock on the date of grant. This stock option is subject to all the
terms and conditions set forth in the applicable award agreement and the Equity
Plan. Your stock option grant of 400,000 shares of the Common Stock of the
Company will vest as follows: one-third (1/3) % of the Shares subject to the
Option shall vest twelve months after the Vesting Commencement Date, and 1/36 of
the Shares subject to the Option shall vest on the last day of each month,
provided that vesting shall cease upon termination of your continuous service to
the Company. In addition to the vesting schedules discussed above, the Options
will be subject to accelerated vesting under certain circumstances as will be
provided in an Amended Management Continuity and Severance Agreement (“MCSA”),
further referenced below, that will be entered into between you and the Company.

 

 

 

2100 Powell Street, Suite 900, Emeryville, California 94608

 

Phone: 510-848-5100

Toll-Free: 877-848-5100

Fax: 510-848-1327

www.dynavax.com

 

 

 

 

--------------------------------------------------------------------------------

 

 

[gvzylmx4vabz000002.jpg]

 

 

 

You will be expected to continue to abide by Company rules and regulations, as
well as the Dynavax Code of Business Conduct and Ethics, and the Company’s
standard Proprietary Information and Inventions Agreement, which prohibits
unauthorized use or disclosure of the Company's proprietary information.

 

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. Subject to the restrictions set forth herein, and with prior written
disclosure to and consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities (including charitable activities) not expressly
mentioned in this paragraph. The Board may rescind such consent, if the Board
determines, in its sole discretion, that such activities compromise or threaten
to compromise the Company’s business interests or conflict with your duties to
the Company.

 

During your employment by the Company, you will not, without the express written
consent of the Board, directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venture, associate,
representative or consultant of any person or entity engaged in, or planning or
preparing to engage in, business activity competitive with any line of business
engaged in (or planned to be engaged in) by the Company; provided, however, that
you may purchase or otherwise acquire up to (but not more than) one percent (1%)
of any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange.

 

Your employment relationship with the Company is at-will. Accordingly, you may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company; and the Company may terminate your
employment at any time with or without cause or prior notice.

 

By signing this letter, you represent that you are able to perform your job
duties within these guidelines.

 

You will be eligible for certain severance benefits in connection with the
termination of your employment under certain circumstances, as will be set forth
in the above referenced MCSA.

 

This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and signatures transmitted by PDF file shall be equivalent to
original signatures.

 

We are delighted to appoint you to this position. The Board looks forward to a
productive and enjoyable work relationship.

 

Sincerely,

 

/s/ Peggy Phillips

 

 

Peggy Phillips

 

 

Director and Chair of the Compensation Committee

 

 

 

 

 

Reviewed, Understood, and Accepted:

 

 

 

 

 

/s/ Ryan Spencer

 

 

Ryan Spencer

 

December 13, 2019

 

 